      Case 1:20-cv-04137-PGG-JLC Document 63 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES ANDERSON and JOHN
O’MEARA, as Trustees and Fiduciaries of
the Local 966 Welfare Trust Fund,
                                                           ORDER OF DEFAULT
                      Plaintiffs,
                                                              20 Civ. 4137 (PGG)
               -against-

736 WILLOUGHBY HOUSING
DEVELOPMENT FUND CORPORATION
d/b/a LISA MANAGEMENT, INC. d/b/a
EMERGE ASSOCIATES LLC, LINCOLN
N. VAN BUREN HOUSING
DEVELOPMENT FUND COMPANY,
INC., d/b/a LISA MANAGEMENT, INC.
d/b/a EMERGE ASSOCIATES LLC, S.
RICHARDS INC., d/b/a LISA
MANAGEMENT, INC. d/b/a EMERGE
ASSOCIATES LLC, and EMERGE
ASSOCIATES LLC, d/b/a LISA
MANAGEMENT, INC.,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on May 28, 2020 (Dkt. No. 1), and Plaintiffs served

Defendant 736 Willoughby Housing Development Fund Corporation (“Willoughby”) on July 23,

2020. (Dkt. No. 12)

               Defendant Willoughby has not filed an answer, moved against the Complaint, or

appeared in this action. (See Certificate of Default (Dkt. No. 40))

               This Court ordered Defendant Willoughby to show cause on December 10, 2020

why a default judgment should not be entered against it, and Plaintiffs served the show cause

order on Defendant Willoughby on November 20, 2020. (Dkt. No. 56)
       Case 1:20-cv-04137-PGG-JLC Document 63 Filed 12/10/20 Page 2 of 2




               Defendant filed no opposition to Plaintiffs’ motion for a default judgment and did

not appear at the December 10, 2020 hearing.

               For the reasons stated above, an order of default is entered against Defendant 736

Willoughby Housing Development Fund Corporation.

               This matter is referred to Magistrate Judge Cott for an inquest on damages and a

recommendation concerning Plaintiffs’ request for an award of costs and attorneys’ fees. The

Clerk of Court is directed not to close this case.

Dated: New York, New York
       December 10, 2020




                                                     2
